RYMER, Circuit Judge,
dissenting:
Despite the fact that the majority reaches a felicitous result, the tax court’s analysis appears literally correct. The statute says that to have a “qualified income interest for life” the surviving spouse must have been “entitled to all the income from the property, payable annually or at more frequent intervals.” § 2056(b)(7)(B)(ii)(I). The tax court read this provision as requiring that the surviving spouse be entitled to distributions at least annually, and be entitled to all the income — which is not the case if “stub” income does not go to the surviving spouse’s beneficiaries.1 While this may not comport with “the realities of trust administration,” I would leave it to the Congress to correct unintended consequences of ambiguous language by technical amendment. I therefore respectfully dissent for the reasons set forth in Judge Tannenwald’s opinion.

. This is not an unreasonable interpretation. It takes both of the Commissioner's Proposed Regulations, §§ 20.2044-l(a) and 20.2056(b)-7(c)(1), to harmonize the Code’s provisions for the marital deduction and to achieve the outcome the IRS proposes in this case. Since the Howard family trust was created before these regulations were proposed, they did not even provide petitioners "a warning of things to come." Butka, 91 T.C. at 130. In any event, proposed regulations carry no more weight than a position advanced on brief. Laglia v. Commissioner, 88 T.C. 894, 897 (1988).